NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE XOFT, INC.,
Petiti0ner.
Misce11aneous Docket No. 983
011 Petition for Writ of Mandamus to the United
States District Court for the District of De1aware in case
n0. 10-CV-308, Judge Leonard P. Stark. `
ON PETITION
ORDER
Xoft, Inc. submits a petition for a writ of mandamus
to direct the United States District Court for the District
of De1aWare to vacate its order denying Xoft’s motion to
transfer venue, and to direct the DelaWare district court
to transfer the case to the United States District Court for
the Northern District of California.
Upon consideration thereof
IT IS ORDERED THATi

IN RE XOFT
2
Carl Zeiss Meditec, Inc. and Car1 Zeiss Surgica1
GmbH are directed to respond no later than May 9, 2011.
APR 22 2011
Date
cc: James W. Geriak, Esq.
S
Wi11iam J. Marsden, Jr., Esq.
FOR THE COURT
/s/ J an Horba1y
J an Horba1y
C1erk _
C1erk, United States District Court for the District of
De1aware
lI.S. C0UR1E%l|?E}?PEALS FOR
THE FEDERA!_ {`!lRCUl'|'
APR 22 2011
1AurwRaALv
cum